Exhibit 10.6

AMENDED AND RESTATED

BAY-VANGUARD FEDERAL SAVINGS BANK

CHANGE IN CONTROL SEVERANCE COMPENSATION PLAN

A. Purpose.

The purpose of the Bay-Vanguard Federal Savings Bank Change in Control Severance
Compensation Plan (the “Plan”) is to ensure the successful continuation of the
business of Bay-Vanguard Federal Savings Bank (the “Bank”) and the fair and
equitable treatment of the Bank’s employee following a Change in Control (as
defined below). The Bank has amended and restated this Plan to conform with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

B. Covered Employees.

Subject to paragraph C below, any employee of the Bank with at least one year of
service as of his or her termination date shall be eligible to receive a Change
in Control Severance Benefit (as defined below) if, within the period beginning
on the effective date of a Change in Control and ending on the first anniversary
of such date, (i) the employee’s employment with the Bank is involuntarily
terminated or (ii) the employee terminates employment with the Bank voluntarily
after being offered continued employment in a position that is not a Comparable
Position (as defined below).

C. Limitations on Eligibility for Change in Control Severance Benefits.

1. No employee shall be eligible for a Change in Control Severance Benefit if
(a) his or her employment is terminated for “Cause”, (b) he or she is offered a
Comparable Position within the Bank and declines to accept such position or
(c) the employee is, at the time of termination of employment, a party to an
individual employment agreement or change in control agreement with the Bank
and/or BV Financial, Inc. (the “Company”).

2. For purposes of this Plan, a termination of employment for “Cause” shall
include termination because of the employee’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or violation
of any final cease-and- desist order, or material breach of any provision of the
plan.

3. For purposes of this Plan, a “Comparable Position” shall mean a position that
would (i) provide the employee with base compensation and benefits that are
comparable in the aggregate to those provided to the employee prior to the
Change in Control, (ii) provide the employee with an opportunity for variable
bonus compensation that is comparable to the opportunity provided to the
employee prior to the Change in Control, (iii) be in a location that would not
require the employee to increase his or her daily one way commuting distance by
more than twenty-five (25) miles as compared to the employee’s commuting
distance immediately prior to the Change in Control and (iv) have job skill
requirements and duties that are comparable to the requirements and duties of
the position held by the employee prior to the Change in Control.

D. Definition of Change in Control.

For purposes of this Plan, “Change in Control” means the occurrence of any one
of the following events:



--------------------------------------------------------------------------------

  (1) Merger: The Company merges into or consolidates with another corporation,
or merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.

 

  (2) Acquisition of Significant Share Ownership: There is filed or required to
be filed a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company’s voting securities, but this clause (b) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.

 

 

(3)

Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds ( 2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

  (4) Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

Notwithstanding anything in this Plan to the contrary, in no event shall the
reorganization of the Bank from the mutual holding company form of organization
to the full stock holding company form of organization (including the
elimination of the mutual holding company) constitute a “Change in Control” for
purposes of this Plan.

E. Determination of the Change in Control Severance Benefit.

The Change in Control Severance Benefit payable to an eligible employee under
this Plan shall be determined as follows:

 

  (1) An eligible employee who become entitled to receive a Change in Control
Severance Payment under the Plan shall receive a benefit determined under the
following schedule:

 

  (a) The basic benefit under the Plan shall be determined as the product of
(i) the employee’s years of service from his or her hire date (including partial
years) through the termination date and (ii) two (2) months of the employee’s
Base Compensation (as defined below). A “year of service” shall mean each
12-month period of service following an employee’s hire date determined without
regard the number of hours worked during such period(s).

 

  (b) Notwithstanding anything in this Plan to the contrary, the minimum payment
to an eligible employee under this Plan shall be two (2) months of Base
Compensation and the maximum payment to an eligible employee shall not exceed
199% of the employee’s Base Compensation.

 

2



--------------------------------------------------------------------------------

  (2) The Change in Control Severance payment shall be made in a lump sum not
later than five (5) business days after the date of the employee’s termination
of employment.

 

  (3) For purpose of determinations under this paragraph D, “Base Compensation”
shall mean:

 

  (a) for salaried employees, the employee’s annual base salary at the rate in
effect on his or her termination date or, if greater, the rate in effect on the
date immediately preceding the Change in Control.

 

  (b) for employees whose compensation is determined in whole or in part on the
basis of commission income, the employee’s base salary at termination (or, if
greater, the base salary on date immediately preceding the effective date of the
Change in Control), if any, plus the commissions earned by the employee in the
twelve (12) full calendar months preceding his or her termination date (or, if
greater, the commissions earned in the twelve (12) full calendar months
immediately preceding the effective date of the Change in Control).

 

  (c) for hourly employees, the employee’s total hourly wages for the twelve
(12) full calendar months preceding his or her termination date or, if greater,
the twelve (12) full calendar months preceding the effective date of the Change
in Control.

F. Withholding.

All payments will be subject to customary withholding for federal, state and
local tax purposes.

G. Parachute Payment.

Notwithstanding anything in this Plan to the contrary, if a benefit to a
employee who is a “Disqualified Individual” shall be in an amount which includes
an “Excess Parachute Payment” taking into account payments under this Plan and
otherwise, the benefit under this Plan to that employee shall be reduced to the
maximum amount which does not include an Excess Parachute Payment. The terms
“Disqualified Individual” and “Excess Parachute Payment” shall have the same
meanings as under Section 280G of the Code, or any successor provision thereto.

H. Adoption by Subsidiaries.

Upon approval by the Board of Directors of the Bank, this Plan may be adopted by
any “Subsidiary” of the Bank. Upon such adoption, the Subsidiary shall become an
Employer hereunder and the provisions of the Plan shall be fully applicable to
the Employees of that Subsidiary. The term “Subsidiary” means any corporation in
which the Bank, directly or indirectly, holds a majority of the voting power of
its outstanding shares of capital stock.

I. Administration.

The Plan is administered by the Board of Directors of the Bank, which shall have
the discretion to interpret the terms of the Plan and to make all determinations
about eligibility and payment of benefits. All decisions of the Board, any
action taken by the Board with respect to the Plan and within the powers granted
to the Board under the Plan, and any interpretation by the Board of any term or
condition of the Plan, are conclusive and binding on all persons, and will be
given the maximum possible deference allowed by law. The Board may delegate and
reallocate any authority and responsibility with respect to the Plan.

 

3



--------------------------------------------------------------------------------

J. Source of Payments.

All amounts payable under the Plan will be paid in cash from the general funds
of the Bank; no separate fund will be established under the Plan; and the Plan
will have no assets.

K. Inalienability.

In no event may any Employee sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors, nor liable to attachment,
execution or other legal process.

L. Governing Law.

The provisions of the Plan will be construed, administered and enforced in
accordance with the laws of the State of Maryland, except to the extent that
federal law applies.

M. Severability.

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.

N. No Employment Rights.

Neither the establishment nor the terms of this Plan shall be held or construed
to confer upon any employee the right to a continuation of employment by the
Bank, nor constitute a contract of employment, express or implied. The Bank
reserves the right to dismiss or otherwise deal with any employee to the same
extent and on the same basis as though this Plan had not been adopted. Nothing
in this Plan is intended to alter the at-will status of the Bank’s employees, it
being understood that, except to the extent otherwise expressly set forth to the
contrary in an individual employment-related agreement, the employment of any
employee may be terminated at any time by either the Bank or the employee with
or without cause.

O. Amendment and Termination.

The Plan may be terminated or amended in any respect by resolution adopted by a
majority of the Board of Directors of the Bank, unless a Change in Control has
previously occurred. If a Change in Control occurs, the Plan no longer shall be
subject to amendment, change, substitution, deletion, revocation or termination
in any respect whatsoever. The form of any proper amendment or termination of
the Plan shall be a written instrument signed by a duly authorized officer or
officers of the Bank, certifying that the amendment or termination has been
approved by the Board of Directors. A proper amendment of the Plan automatically
shall effect a corresponding amendment to each Participant’s rights hereunder. A
proper termination of the Plan automatically shall effect a termination of all
employees’ rights and benefits hereunder.

 

4



--------------------------------------------------------------------------------

P. Section 409A.

If when termination of employment occurs an employee is a “specified employee”
(within the meaning of Section 409A of the Code), and if the cash severance
payment under paragraph E. would be considered deferred compensation under
Section 409A of the Code, and, finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available, the
employee’s severance benefit shall be paid to the employee in a single lump sum,
without interest, on the first payroll date of the seventh month after the month
in which the employee’s employment terminates, provided the termination of
employment constitutes a “separation from service” under Section 409A of the
Code. References in this Plan to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Section 409A of the Code.

 

5



--------------------------------------------------------------------------------

Having been adopted by its Board of Directors, this Plan is executed by its duly
authorized officer and effective December 17, 2008.

 

    BAY-VANGUARD FEDERAL SAVINGS BANK     By:  

/s/ Edmund T. Leonard

Attest:       For the Entire Board of Directors

/s/ Robert R. Kern, Jr.

      Corporate Secretary      